DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 28 objected to because of the following informalities:  line 7 recites, “a second component”, it should be corrected to read “the second component”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4, 6, 25, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10575157. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 10575157 with obvious wording variation. See table below:
Pending Application 16/742586
US 10575157
Claim 1:
A method comprising: reducing power consumption of a first component of an access point by disabling a transmit functionality of the first component of the access point, wherein a receive functionality of the first component of the access point is maintained to retain a connection with the access point; detecting, via a second component of the access point, a transmission, wherein the second component is configured as a lower power component than the first component; and in response to receiving the transmission at the first 

Claim 28:
A system comprising: communication circuitry configured to access a first and a second component; and control circuitry configured to: reduce power consumption of a first component of an access point by disabling a transmit functionality of the first component of the access point, wherein a receive functionality of the first component of the access point is maintained to retain a connection with the access point; detect, via a second component of the access point, a transmission, wherein the second component is configured as a lower power component than the first component; and in response to receiving the transmission at the first component: 

A method comprising: determining, by a network device, timing information associated with reduced functionality of the network device, wherein the timing information is indicative of a time window during which only transmissions that do not satisfy a priority threshold are expected to be received by the network device; sending, to a user device, the timing information; reducing functionality of a first transceiver of the network device during the time window; receiving, from the user device via a second transceiver of the network device and during the time window, a transmission, wherein the network device is configured to communicate via the second transceiver during the time window; restoring functionality of the first transceiver after the time window; and sending, to the user device via the first transceiver, information.

The method of claim 1, wherein the transmission comprises a probe request.
Claim 11:
The method of claim 9, wherein the signal comprises a probe request configured to determine a presence of the network device.
Claim 6:
The method of claim 1, wherein reducing the power consumption of the first component comprises disconnecting at least a portion of the first component from a power source.

Claim 31:
wherein reducing the power consumption of the first component comprises the control circuitry configured to disconnect a transmitter of the first component from a power source.
Claim 3:
The method of claim 1, further comprising disconnecting, during the time window, at least a portion of the network device from a power source.
Claim 25:


wherein the time window is further based on an instruction from another network device to conserve power.


Claims 2, 3 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575157 in view of US 20140206346.
Regarding claim 2, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach “wherein the first component is configured as an 802.11-based transceiver.”
In a similar field of endeavor, US 20140206346 teaches “wherein the first component is configured as an 802.11-based transceiver (The IEEE 802.11 standard specifies methods and techniques of an exemplary wireless local area network (WLAN) operation, Para. [0127]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify claim 1 of US 10575157 by specifically providing wherein the first component is configured as an 802.11-based transceiver, as taught by US 20140206346 for the purpose of implementing an efficient energy saving mechanism in mobile access points to improve battery life.
Regarding claim 3, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach “wherein the second component is configured as Bluetooth transceiver.”
(Bluetooth transceiver 14A).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify claim 1 of US 10575157 by wherein the second component is configured as Bluetooth transceiver, as taught by US 20140206346 for the purpose of implementing an efficient energy saving mechanism in mobile access points to improve battery life.
Regarding claim 29, claim 1 of US 10575157 teaches everything claimed in claim 28 as applied above. However, Claim 1 of US 10575157 teach “wherein the first component is configured as an 802.11-based transceiver and the second component is configured as Bluetooth transceiver.”
In a similar field of endeavor, US 20140206346 teaches  “wherein the first component is configured as an 802.11-based transceiver (The IEEE 802.11 standard specifies methods and techniques of an exemplary wireless local area network (WLAN) operation, Para. [0127]) and wherein the second component is configured as Bluetooth transceiver. (Bluetooth  transceiver 14A).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify claim 1 of US 10575157 by specifically providing wherein the first component is configured as an 802.11-based transceiver and the second component is configured as Bluetooth transceiver, as taught by US 20140206346 for the purpose of implementing an efficient energy saving mechanism in mobile access points to improve battery life.

s 5 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575157 in view of US 20140105198.
Regarding claim 5, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach “wherein the transmission is relayed to the access point via a device in a mesh network connected, via the second component, to the access point.”
In a similar field of endeavor, US 20140105198 discloses, “wherein the transmission is relayed to the access point (such, secondary mobile communication device 104 or 204 as shown in the primary reference mobile device can be interpreted as access point such as mobile hotspot device A) via a device (i.e., device 102 or 202) in a mesh network connected, via the second component, to the access point (a Bluetooth connection (BT connection) 110 may be established between the mobile communication devices 102 and 104 through a Bluetooth scanning and discovery process that creates a connection between the two mobile communication devices 102 and 104, Paras. [0025]-[0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing wherein the transmission is relayed to the access point via a device in a mesh network connected, via the second component, to the access point, as taught by Bander for the purpose of simultaneously maintaining both the BT connection and the IEEE 802.11 connection and transmitting Bluetooth data packets (BT data packets) over the IEEE 802.11 connection.
Regarding claim 30, claim 1 of US 10575157 teaches everything claimed in claim 28 as applied above. However, Claim 28 of US 10575157 teach “wherein the transmission is relayed to the access point via a device in a mesh network connected, via the second component, to the access point.”
In a similar field of endeavor, US 20140105198 discloses, “wherein the transmission is relayed to the access point (such, secondary mobile communication device 104 or 204 as shown in the primary reference mobile device can be interpreted as access point such as mobile hotspot device A) via a device (i.e., device 102 or 202) in a mesh network connected, via the second component, to the access point (a Bluetooth connection (BT connection) 110 may be established between the mobile communication devices 102 and 104 through a Bluetooth scanning and discovery process that creates a connection between the two mobile communication devices 102 and 104, Paras. [0025]-[0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 28 of US 10575157 by specifically providing wherein the transmission is relayed to the access point via a device in a mesh network connected, via the second component, to the access point, as taught by Bander for the purpose of simultaneously maintaining both the BT connection and the IEEE 802.11 connection and transmitting Bluetooth data packets (BT data packets) over the IEEE 802.11 connection.


s 21, 22, 26, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575157 in view of US 20110076964.
Regarding claim 21, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach “wherein disabling a functionality of the first component includes disabling a software setting of the first component.”
 	In a similar field of endeavor, US 20110076964 teaches, “wherein disabling a functionality of the first component includes disabling a software setting of the first component (FIG. 10 shows a schematic block diagram of a software-based implementation of the embodiments……At the network side the input data DI may correspond e.g. to an activation information indicating that a disabled transmitting unit of a base station such as e.g. the transmitting unit 31 of the base station 30, 40 should be re-enabled, Para. [0120]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing wherein disabling a functionality of the first component includes disabling a software setting of the first component, as taught by US 20110076964 for the purpose of reducing a power consumption of a wireless device in low load scenarios.
Regarding claim 22, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach “wherein disabling a 
 	In a similar field of endeavor, US 20110076964 teaches, “wherein disabling a functionality of the first component includes disabling a hardware setting of the first component (FIG. 10 shows a schematic block diagram of a software-based implementation of the embodiments……At the network side the input data DI may correspond e.g. to an activation information indicating that a disabled transmitting unit of a base station such as e.g. the transmitting unit 31 of the base station 30, 40 should be re-enabled, Para. [0120]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing wherein disabling a functionality of the first component includes disabling a hardware setting of the first component, as taught by US 20110076964 for the purpose of reducing a power consumption of a wireless device in low load scenarios.
Regarding claim 26, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach “wherein when in the reduced functionality mode, preventing transmission of information for a specified period of time.”
 	In a similar field of endeavor, US 20110076964 teaches, “wherein when in the reduced functionality mode, preventing transmission of information for a specified period of time (a capability information indicating that the transmitting unit 31 is capable of being disabled may be broadcasted by means of the transmitting unit 31. In other words, cell disable capability information can be broadcasted on the BCH of a cell associated with the transmitting unit 31. In this way, terminal devices such as e.g. the terminal device 20 can be informed on the possibility that there may be network devices with disabled transmitter parts.. The lifetime information can define a validity of the capability information, i.e. how long the capability information is valid, Paras. [0051]-[0052]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing wherein when in the reduced functionality mode, preventing transmission of information for a specified period of time, as taught by US 20110076964 for the purpose of reducing a power consumption of a wireless device in low load scenarios.
Regarding claim 33, claim 1 of US 10575157 teaches everything claimed in claim 28 as applied above. However, Claim 1 of US 10575157 teach “wherein when in the reduced functionality mode, preventing transmission of information for a specified period of time.”
 	In a similar field of endeavor, US 20110076964 teaches, “wherein when in the reduced functionality mode, preventing transmission of information for a specified period of time (a capability information indicating that the transmitting unit 31 is capable of being disabled may be broadcasted by means of the transmitting unit 31. In other words, cell disable capability information can be broadcasted on the BCH of a cell associated with the transmitting unit 31. In this way, terminal devices such as e.g. the terminal device 20 can be informed on the possibility that there may be network devices with disabled transmitter parts.. The lifetime information can define a validity of the capability information, i.e. how long the capability information is valid, Paras. [0051]-[0052]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing wherein when in the reduced functionality mode, preventing transmission of information for a specified period of time, as taught by US 20110076964 for the purpose of reducing a power consumption of a wireless device in low load scenarios.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575157 in view of Banister et al. (US 20110312353, hereinafter “Banister”).
 	Regarding claim 23, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach “wherein reducing the power consumption of the first component comprises decreasing a number of transmissions through the first component.”
	In a similar field of endeavor, Banister discloses, “wherein reducing the power consumption of the first component comprises decreasing a number of transmissions through the first component (disabling one or more transmit chains for a corresponding one or more physical antennas, resulting in a reduced number of active transmit chains, signaling a number of antennas based on the first set of transmit antennas, after the disabling, and sending transmissions using antennas of the reduced number of active transmit chains, wherein the number of antennas used for transmission with the reduced number of active transmit chains is less than the signaled number of antennas, Paras. [0010]-[0016]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing wherein reducing the power consumption of the first component comprises decreasing a number of transmissions through the first component, as taught by Banister for the purpose of providing techniques that may be utilized to help reduce power consumption by a base station by disabling one or more transmit chains, for example, when traffic demand of UEs served by the base station is low (Para. [0029]).

 Claims 24 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575157 in view of Mucke (US 20050030927, hereinafter “Mucke”).
 	Regarding claim 24, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach “determining if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activating a reduced functionality mode for the access point.”
	In a similar field of endeavor, Mucke discloses, “determining if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activating a reduced functionality mode for the access point (modem 602 generates control signals such as 608 and 610, which selectively disable and enable transmitter components depending on the length of the inactive time period and the switching time thresholds required for the components to deactivate, reactivate and settle. For example, if the inactive time period is greater than the switching time threshold required for phase locked loop (PLL) 606, then control signal 610 will deactivate PLL 606 during this period by means such as switching off switch 616 to disconnect power to the PLL or sending a digital disable signal to the PLL, Fig. 6 and Para. [0037]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing determining if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activating a reduced functionality mode for the access point, as taught by Mucke for the purpose of allowing reduced transmission rate and receive the benefits associated with a lower transmission rate, without imposing further limitations on the transmitter design (Para. [0005]).
	Regarding claim 32, claim 1 of US 10575157 teaches everything claimed in claim 28 as applied above. However, Claim 1 of US 10575157 teach “determining if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activating a reduced functionality mode for the access point.”
	In a similar field of endeavor, Mucke discloses, “determining if the access point has been inactive for a threshold period of time; and in response to determining that the modem 602 generates control signals such as 608 and 610, which selectively disable and enable transmitter components depending on the length of the inactive time period and the switching time thresholds required for the components to deactivate, reactivate and settle. For example, if the inactive time period is greater than the switching time threshold required for phase locked loop (PLL) 606, then control signal 610 will deactivate PLL 606 during this period by means such as switching off switch 616 to disconnect power to the PLL or sending a digital disable signal to the PLL, Fig. 6 and Para. [0037]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing determining if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activating a reduced functionality mode for the access point, as taught by Mucke for the purpose of allowing reduced transmission rate and receive the benefits associated with a lower transmission rate, without imposing further limitations on the transmitter design (Para. [0005]).

	
 	Claims 27 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10575157 in view of in view of Lee et al. (US 8340034, hereinafter “Lee”).
	Regarding claim 27, claim 1 of US 10575157 teaches everything claimed in claim 1 as applied above. However, Claim 1 of US 10575157 teach, “determining a failure of the first component and  an Reply dated July 23, 2021in response to determining the failure of the first component, configuring the second component as a backup to the first component”.
	In a similar field of endeavor, Lee discloses, “determining a failure of the first component (i.e., determining  WLAN operating in a power save mode in step 404. In power save communication device does not transmit or receive) and  an Reply dated July 23, 2021in response to determining the failure of the first component, configuring the second component as a backup to the first component (connection of the Bluetooth device to the antenna is initiated for Bluetooth communication when the wireless LAN device operates in a power save mode. For example, the arbitration control system 126 at communication device 102 initiates the antenna switching circuit 122 to connect the antenna 124 to the Bluetooth device 104 for Bluetooth communication 112 when the wireless LAN device 106 operates in a power save mode, Col. 6; lines 4-28))”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing by specifically providing determining a failure of the first component and  an Reply dated July 23, 2021in response to determining the failure of the first component, configuring the second component as a backup to the first component, as taught by Lee for the 
 	Regarding claim 34, claim 1 of US 10575157 teaches everything claimed in claim 28 as applied above. However, Claim 1 of US 10575157 teach, “determining a failure of the first component and  an Reply dated July 23, 2021in response to determining the failure of the first component, configuring the second component as a backup to the first component”.
	In a similar field of endeavor, Lee discloses, “determining a failure of the first component (i.e., determining  WLAN operating in a power save mode in step 404. In power save communication device does not transmit or receive) and  an Reply dated July 23, 2021in response to determining the failure of the first component, configuring the second component as a backup to the first component (connection of the Bluetooth device to the antenna is initiated for Bluetooth communication when the wireless LAN device operates in a power save mode. For example, the arbitration control system 126 at communication device 102 initiates the antenna switching circuit 122 to connect the antenna 124 to the Bluetooth device 104 for Bluetooth communication 112 when the wireless LAN device 106 operates in a power save mode, Col. 6; lines 4-28))”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Claim 1 of US 10575157 by specifically providing by specifically providing determining a failure of the first component and  an Reply dated July 23, 2021in response to determining the failure of the first component, configuring .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 21, 22, 25, 26, 28, 29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dottling et al. (US 20110076964, hereinafter “Dottling”) and further in view of Kiukkonen et al. (US 20140206346, hereinafter “Kiuk”).
 	Regarding claim 1, Dottling discloses,	“A method (FIG. 3 shows a flow diagram of a basic processing at an apparatus such as e.g. a base station) comprising: reducing power consumption of a first component (i.e., the combination of transmitting unit 31 and receiving unit 32) of an access point (the disabling unit 33 can disable the transmitting unit 31, Para. [0050]) by disabling a transmit functionality of the first component of the access point (A capability message, capability signal or capability information indicating the capability to disable transmitter parts can be broadcasted by network devices such as e.g. the base stations 30, 40. For example, a capability information indicating that the transmitting unit 31 is capable of being disabled may be broadcasted by means of the transmitting unit 31, Para. [0051]), wherein a receive functionality of the first component of the access point is maintained to retain a connection with the access point (where the wireless network 10 network can disable, turn off or switch off entire transmitter chains of sectors and/or entire base stations, whereas receiver chains remain activated, Para. [0051]); and in response to receiving the transmission at the first component (In a step S102, an activation information indicating that the transmitting means 31 should be re-enabled may be received by the receiving means 32, Para. [0072]): restoring, based on the detected transmission, the disabled transmit functionality of the first component of the access point (In a step S103, the transmitting means 31 can be re-enabled if the activation information is received in the receiving step S102, Para. [0072]).”

	In a similar field of endeavor, Kiuk discloses, “detecting, via a second component of the access point (Bluetooth 14A), a transmission (request message 54), wherein the second component is configured as a lower power component than the first component (As Dottling discloses the first component (i.e, transmitting means 31 and receiving means 32) is WLAN based access technology. Therefore, Bluetooth 14A of Kiuk is lower power component than the transmitting means 31)”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dottling by specifically providing detecting, via a second component of the access point, a transmission, wherein the second component is configured as a lower power component than the first component, as taught by Kiuk for the purpose of transitioning, by the mobile hotspot device, from the in-band communications active state to the in-band communications idle state of the in-band communications tethering connection (Para. 0017]).
	Regarding claim 2, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 1), further Dottling discloses, “wherein the first component is configured as an 802.11-based transceiver (wireless local area network (WLAN) access technology may be used in case the terminal device 20 is located in the home zone [0087]. It is well-known in the telecommunication industry Wireless LANs based on the IEEE 802.11 standards).”
Regarding claim 3, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 1), in addition Kiuk discloses, “wherein the second component is configured as Bluetooth transceiver (Bluetooth  transceiver 14A).”
	Regarding claim 6, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 1), further Dottling discloses, “wherein reducing the power consumption of the first component comprises disconnecting a transmitter of the first component from a power source (improvement of a node B power consumption in a UMTS system may be achieved by switching off the transceiver chains, Para. [0122])”.
	Regarding claim 21, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 1), further Dottling discloses, “wherein disabling a functionality of the first component includes disabling a software setting of the first component (FIG. 10 shows a schematic block diagram of a software-based implementation of the embodiments……At the network side the input data DI may correspond e.g. to an activation information indicating that a disabled transmitting unit of a base station such as e.g. the transmitting unit 31 of the base station 30, 40 should be re-enabled, Para. [0120]).”
 	Regarding claim 22, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 1), further Dottling discloses, “wherein disabling a functionality of the first component includes disabling a hardware setting of the first component (the disabling unit 33 can disable the transmitting unit 31, Para. [0050]).”
Regarding claim 25, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 1), further Dottling discloses, “wherein the reduced functionality mode is a power savings mode (improvement of a node B power consumption in a UMTS system may be achieved by switching off the transceiver chains, Para. [0122]).”
	Regarding claim 26, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 1), further Dottling discloses, “wherein when in the reduced functionality mode, preventing transmission of information for a specified period of time (a capability information indicating that the transmitting unit 31 is capable of being disabled may be broadcasted by means of the transmitting unit 31. In other words, cell disable capability information can be broadcasted on the BCH of a cell associated with the transmitting unit 31. In this way, terminal devices such as e.g. the terminal device 20 can be informed on the possibility that there may be network devices with disabled transmitter parts.. The lifetime information can define a validity of the capability information, i.e. how long the capability information is valid, Paras. [0051]-[0052]).”
 	Regarding claim 28, Dottling discloses,	“A system comprising (FIG. 1 shows a schematic diagram of a general network architecture in which the embodiments can be implemented) comprising: 
Communication circuitry configured to access a first component and control circuitry configured to: reduce power consumption of a first component (i.e., the combination of transmitting unit 31 and receiving unit 32) of an access point (the disabling unit 33 can disable the transmitting unit 31, Para. [0050]) by disabling a transmit (A capability message, capability signal or capability information indicating the capability to disable transmitter parts can be broadcasted by network devices such as e.g. the base stations 30, 40. For example, a capability information indicating that the transmitting unit 31 is capable of being disabled may be broadcasted by means of the transmitting unit 31, Para. [0051]), wherein a receive functionality of the first component of the access point is maintained to retain a connection with the access point (where the wireless network 10 network can disable, turn off or switch off entire transmitter chains of sectors and/or entire base stations, whereas receiver chains remain activated, Para. [0051]); and in response to receiving the transmission at the first component (In a step S102, an activation information indicating that the transmitting means 31 should be re-enabled may be received by the receiving means 32, Para. [0072]): restore, based on the detected transmission, the disabled transmit functionality of the first component of the access point (In a step S103, the transmitting means 31 can be re-enabled if the activation information is received in the receiving step S102, Para. [0072]).”
	However, Dottling does not explicitly disclose, “Communication circuitry configured to access a second component and control circuitry configured to detect, via a second component of the access point, a transmission, wherein the second component is configured as a lower power component than the first component”.
	In a similar field of endeavor, Kiuk discloses, “Communication circuitry configured to access a second component and control circuitry configured to detect, via a second component of the access point (Bluetooth 14A), a transmission (request message 54), wherein the second component is configured as a lower power component than the first component (As Dottling discloses the first component (i.e, transmitting means 31 and receiving means 32) is WLAN based access technology. Therefore, Bluetooth 14A of Kiuk is lower power component than the transmitting means 31)”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dottling by specifically providing Communication circuitry configured to access a second component and control circuitry configured to detect, via a second component of the access point, a transmission, wherein the second component is configured as a lower power component than the first component, as taught by Kiuk for the purpose of providing a mechanism for reducing a power consumption without requiring a special formed UL signal or specific receiver.
 	Regarding claim 29, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 28), further Dottling discloses, “wherein the first component is configured as an 802.11-based transceiver (wireless local area network (WLAN) access technology may be used in case the terminal device 20 is located in the home zone [0087]. It is well-known in the telecommunication industry Wireless LANs based on the IEEE 802.11 standards).” And, in addition Kiuk discloses, “wherein the second component is configured as Bluetooth transceiver (Bluetooth  transceiver 14A).”
	Regarding claim 31, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 28), further Dottling discloses, “wherein reducing the power consumption of the first component comprises disconnecting a transmitter of (improvement of a node B power consumption in a UMTS system may be achieved by switching off the transceiver chains, Para. [0122])”.
	Regarding claim 33, the combination of Dottling and Kiuk discloses everything claimed as applied above (see, claim 32), further Dottling discloses, “wherein when in the reduced functionality mode, the control circuity configured to prevent transmission of information for a specified period of time (a capability information indicating that the transmitting unit 31 is capable of being disabled may be broadcasted by means of the transmitting unit 31. In other words, cell disable capability information can be broadcasted on the BCH of a cell associated with the transmitting unit 31. In this way, terminal devices such as e.g. the terminal device 20 can be informed on the possibility that there may be network devices with disabled transmitter parts.. The lifetime information can define a validity of the capability information, i.e. how long the capability information is valid, Paras. [0051]-[0052]).”


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dottling, in view of Kiuk, and further in view of Thandaveswaran (US 8611268, hereinafter “Thanda”)
Regarding claim 4, the combination of Dottling and Kiuk discloses everything claimed as applied above (see claim 1), however Kiuk does not explicitly disclose, “wherein the transmission comprises a probe request.”
(if the WLAN client device 104 transmitted a probe request message to the access point 102 while the access point 102 was in the sleep sub-state, the access point 102 can enable the WLAN client device 104 to discover and connect to the access point 102 by broadcasting the probe response message on switching to the awake sub-state, Col 13; line 45 and Col. 14; 67).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Dottling and Kiuk by specifically providing wherein the transmission comprises a probe request, as taught by Thanda for the purpose of implementing an efficient energy saving mechanism in mobile access points to improve battery life (Col. 1; lines 15-20).

	Claims 5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dottling, in view of Kiuk, and further in view of Banerjea et al. (US 20140105198, hereinafter “Baner”).
 	Regarding claim 5, the combination of Dottling and Kiuk discloses everything claimed as applied above (see claim 1), however the combination of Dottling and Kiuk does not explicitly disclose, “wherein the transmission is relayed to the access point via a device in a mesh network connected, via the second component, to the access point.”
 	In a similar field of endeavor, Baner discloses, “wherein the transmission is relayed to the access point (such, secondary mobile communication device 104 or 204 as shown in the primary reference mobile device can be interpreted as access point such as mobile hotspot device A) via a device (i.e., device 102 or 202) in a mesh network connected, via the second component, to the access point (a Bluetooth connection (BT connection) 110 may be established between the mobile communication devices 102 and 104 through a Bluetooth scanning and discovery process that creates a connection between the two mobile communication devices 102 and 104, Paras. [0025]-[0027]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Dottling and Kiuk by specifically providing wherein the transmission is relayed to the access point via a device in a mesh network connected, via the second component, to the access point, as taught by Bander for the purpose of simultaneously maintaining both the BT connection and the IEEE 802.11 connection; and transmitting Bluetooth data packets (BT data packets) over the IEEE 802.11 connection (Para. [0010]).
 	Regarding claim 30, the combination of Dottling and Kiuk discloses everything claimed as applied above (see claim 28), however the combination of Dottling and Kiuk does not explicitly disclose, “wherein the transmission is relayed to the access point via a device in a mesh network connected, via the second component, to the access point.”
 	In a similar field of endeavor, Baner discloses, “wherein the transmission is relayed to the access point (such, secondary mobile communication device 104 or 204 as shown in the primary reference mobile device can be interpreted as access point such as mobile hotspot device A) via a device (i.e., device 102 or 202) in a mesh network connected, via the second component, to the access point (a Bluetooth connection (BT connection) 110 may be established between the mobile communication devices 102 and 104 through a Bluetooth scanning and discovery process that creates a connection between the two mobile communication devices 102 and 104, Paras. [0025]-[0027]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Dottling and Kiuk by specifically providing wherein the transmission is relayed to the access point via a device in a mesh network connected, via the second component, to the access point, as taught by Bander for the purpose of simultaneously maintaining both the BT connection and the IEEE 802.11 connection; and transmitting Bluetooth data packets (BT data packets) over the IEEE 802.11 connection.

 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dottling, in view of Kiuk, and further in view of Banister et al. (US 20110312353, hereinafter “Banister”).
 	Regarding claim 23, the combination of Dottling and Kiuk discloses everything claimed as applied above (see claim 1), however the combination of Dottling and Kiuk does not explicitly disclose, “wherein reducing the power consumption of the first component comprises decreasing a number of transmissions through the first component.”
	In a similar field of endeavor, Banister discloses, “wherein reducing the power consumption of the first component comprises decreasing a number of transmissions through the first component (disabling one or more transmit chains for a corresponding one or more physical antennas, resulting in a reduced number of active transmit chains, signaling a number of antennas based on the first set of transmit antennas, after the disabling, and sending transmissions using antennas of the reduced number of active transmit chains, wherein the number of antennas used for transmission with the reduced number of active transmit chains is less than the signaled number of antennas, Paras. [0010]-[0016]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Dottling and Kiuk by specifically providing wherein reducing the power consumption of the first component comprises decreasing a number of transmissions through the first component, as taught by Banister for the purpose of providing techniques that may be utilized to help reduce power consumption by a base station by disabling one or more transmit chains, for example, when traffic demand of UEs served by the base station is low (Para. [0029]).

	Claims 24 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Dottling, in view of Kiuk, and further in view of Mucke (US 20050030927, hereinafter “Mucke”).
	Regarding claim 24, the combination of Dottling and Kiuk discloses everything claimed as applied above (see claim 1), however the combination of Dottling and Kiuk does not explicitly disclose, “determining if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activating a reduced functionality mode for the access point.”
modem 602 generates control signals such as 608 and 610, which selectively disable and enable transmitter components depending on the length of the inactive time period and the switching time thresholds required for the components to deactivate, reactivate and settle. For example, if the inactive time period is greater than the switching time threshold required for phase locked loop (PLL) 606, then control signal 610 will deactivate PLL 606 during this period by means such as switching off switch 616 to disconnect power to the PLL or sending a digital disable signal to the PLL, Fig. 6 and Para. [0037]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Dottling and Kiuk by specifically providing determining if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activating a reduced functionality mode for the access point, as taught by Mucke for the purpose of allowing reduced transmission rate and receive the benefits associated with a lower transmission rate, without imposing further limitations on the transmitter design (Para. [0005]).
	Regarding claim 32, the combination of Dottling and Kiuk discloses everything claimed as applied above (see claim 28), however the combination of Dottling and Kiuk does not explicitly disclose, “determine if the access point has been inactive for a 
	In a similar field of endeavor, Mucke discloses, “determine if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activate a reduced functionality mode for the access point (modem 602 generates control signals such as 608 and 610, which selectively disable and enable transmitter components depending on the length of the inactive time period and the switching time thresholds required for the components to deactivate, reactivate and settle. For example, if the inactive time period is greater than the switching time threshold required for phase locked loop (PLL) 606, then control signal 610 will deactivate PLL 606 during this period by means such as switching off switch 616 to disconnect power to the PLL or sending a digital disable signal to the PLL, Fig. 6 and Para. [0037]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Dottling and Kiuk by specifically providing determine if the access point has been inactive for a threshold period of time; and in response to determining that the access point has been inactive for a threshold period of time: activate a reduced functionality mode for the access point, as taught by Mucke for the purpose of allowing reduced transmission rate and receive the benefits associated with a lower transmission rate, without imposing further limitations on the transmitter design (Para. [0005]).

 	Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dottling, in view of Kiuk, and further in view of Lee et al. (US 8340034, hereinafter “Lee”).
	Regarding claim 27, the combination of Dottling and Kiuk discloses everything claimed as applied above (see claim 1), however the combination of Dottling and Kiuk does not explicitly disclose, “determining a failure of the first component and  an Reply dated July 23, 2021in response to determining the failure of the first component, configuring the second component as a backup to the first component”.
	In a similar field of endeavor, Lee discloses, “determining a failure of the first component (i.e., determining  WLAN operating in a power save mode in step 404. In power save communication device does not transmit or receive) and  an Reply dated July 23, 2021in response to determining the failure of the first component, configuring the second component as a backup to the first component (connection of the Bluetooth device to the antenna is initiated for Bluetooth communication when the wireless LAN device operates in a power save mode. For example, the arbitration control system 126 at communication device 102 initiates the antenna switching circuit 122 to connect the antenna 124 to the Bluetooth device 104 for Bluetooth communication 112 when the wireless LAN device 106 operates in a power save mode, Col. 6; lines 4-28))”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Dottling and Kiuk by specifically providing determining a failure of the first component and  an Reply dated July 23, 2021in 
 	Regarding claim 34, the combination of Dottling and Kiuk discloses everything claimed as applied above (see claim 28), however the combination of Dottling and Kiuk does not explicitly disclose, “determine a failure of the first component and  an Reply dated July 23, 2021in response to determining the failure of the first component, configure the second component as a backup to the first component”.
	In a similar field of endeavor, Lee discloses, “determine a failure of the first component (i.e., determining  WLAN operating in a power save mode in step 404. In power save communication device does not transmit or receive) and  an Reply dated July 23, 2021in response to determining the failure of the first component, configure the second component as a backup to the first component (connection of the Bluetooth device to the antenna is initiated for Bluetooth communication when the wireless LAN device operates in a power save mode. For example, the arbitration control system 126 at communication device 102 initiates the antenna switching circuit 122 to connect the antenna 124 to the Bluetooth device 104 for Bluetooth communication 112 when the wireless LAN device 106 operates in a power save mode, Col. 6; lines 4-28))”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Dottling and Kiuk by specifically providing determine a failure of the first component and  an Reply dated July 23, 2021in response to determining the failure of the first component, configure the second component as a backup to the first component, as taught by Lee for the purpose of providing techniques to arbitrate between two different communication schemes--e.g., Bluetooth and wireless LAN communications, which facilitates coexistence and timesharing between a Bluetooth device and a wireless LAN device that are both implemented in a communication device (Col. 2; lies 6-10).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20110176463: the invention is directed to a method for controlling a power state of a communications device includes: receiving over a network at a communications device in a low-power mode from a scheduling device an assignment of a power state schedule indicating one or more intervals to enter an active state period and one or more intervals to enter a sleep state period; and during an active state period at the communications device, receiving over the network from a second communications device aware of the power state schedule a request that the communications device exit the low-power mode.
US 20160219522: the invention is directed to transmit a first message that includes a first trigger field to a second wireless device. The first trigger field may indicate whether the first message includes a request for a trigger message to be sent by the second wireless device at a start of a TWT service period. The apparatus may be configured to receive a second message from the second wireless device. The second message may include a second trigger field based on the first message, and the second trigger field may indicate whether the second wireless device will transmit the trigger message at the start of the TWT service period. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.